OPINION — AG — ** COUNTY SUPERINTENDENT — APPOINTMENT — DEPUTY ** THE COUNTY SUPERINTENDENT OF SCHOOLS IS WITHOUT AUTHORITY TO EMPLOY OR DESIGNATE A FIRST ASSISTANT UNLESS THE EMPLOYMENT OF AN ASSISTANT HAS BEEN APPROVED BY THE BOARD OF COUNTY COMMISSIONERS; AND THAT IF SUCH EMPLOYMENT HAS NOT BEEN APPROVED, AND ONLY THE EMPLOYMENT OF A CLERK HAS BEEN APPROVED, THEN ONLY A CLERK CAN BE EMPLOYED, AT THE SALARY APPROVED BY THE BOARD OF COUNTY COMMISSIONERS, AND THAT SUCH CLERK CANNOT BE DESIGNATED BY THE COUNTY SUPERINTENDENT OF SCHOOLS AS A CHIEF ASSISTANT AND THEREBY BE PAID MORE THAN THE SALARY APPROVED BY THE BOARD OF COUNTY COMMISSIONERS. (SALARIES, PAYMENT, COMPENSATION COUNTY OFFICIAL, APPROVAL) CITE: OPINION NO. JULY 24, 1954 — EDGAR, 19 Ohio St. 179.7 [19-179.7], 19 Ohio St. 179.4 [19-179.4] (J. H. JOHNSON)